1. The answer of the defendant was not subject to the plaintiff's demurrer.
2. In the present case, in which the plaintiff sued on a policy of life insurance issued to his mother, and in which the insurer defended on the ground that the policy was void because the insured wilfully and fraudulently concealed from it, in her written application which was not attached to the policy, facts material to the risk, and also falsely and fraudulently represented that she was in good health, the jury was authorized to return a verdict in favor of the defendant, inasmuch as the evidence authorized, if it did not demand, a finding that the insured wilfully and fraudulently concealed from it the fact that it had been determined, several months before the application for insurance, that she was suffering from gall-bladder trouble, a serious disease, of which she had been informed by her physician, and that in her written *Page 619 
application, in answer to questions by the insurer's agent, she falsely and fraudulently represented that she was in good health, although at the time she was suffering from the disease above mentioned. The judge did not err in overruling the plaintiff's motion for new trial on the general grounds.
3. The judge of the superior court did not err in overruling the certiorari and refusing a new trial.
Judgment affirmed. Stephens, P. J., and Felton, J.,concur.
                        DECIDED JANUARY 31, 1940.